DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Amendment
Applicant’s response to the last Office Action, filed on 12/24/2020 has been entered and made of record. 
Rejection under 35 USC 112(a) is withdrawn in view of amendments, but a new rejection of is added in view of amendments.
Rejection under 35 USC 112(b) to claim 7 is maintained. See detailed analysis below.
Rejection under 35 USC 112(b) is added in view of amendments.

Response to Arguments
Applicant's arguments filed on 12/24/2020 have been fully considered but they are not persuasive. 
In response to the claim amendments the Rhoads reference has been added to the teachings of the independent claims. Rhoads teaches that the different watermark 
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s tile-based video watermarking system with Rhoads’ tile-based video watermarking system (which explicitly teaches using a one bit watermark). Henry teaches spatially embedding watermarks into the tiles used in HEVC video coding. Alattar teaches inserting watermarks in a tiled manner in a video watermarking system, using an example of multiple bit watermarks. The combination constitutes the repeatable and predictable result of simply applying Rhoads’ teachings of using a one bit watermark in the same context of tile-based video watermarking. Simply having the watermark be only one bit of data cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 first recites the following, “embedding the watermark information into each of the at least two tiles by inserting different watermark information of a predetermined amount of watermark information into each of the at least two tiles . . . wherein the predetermined amount of watermark information includes a plurality of bits of watermark information.”
There is no support for inserting a plurality of bits into each tile. Rather, as for example in [53] of the specification there is only support for inserting a one bit watermark into each tile within a frame which contains multiple tiles.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 first recites the following, “embedding the watermark information into each of the at least two tiles by inserting different watermark information of a predetermined amount of watermark information into each of the at least two tiles . . . wherein the predetermined amount of watermark information includes a plurality of bits of watermark information.” The claim later recites, “wherein the different watermark information inserted into each of the at least two tiles includes exactly one bit of the plurality of bits…”
These two statements are inconsistent with one another since the first statement requires inserting a plurality of bits into each of at least two tiles and then the second statement requires inserting exactly one bit into each of the at least two tiles. The predetermined amount (which is the amount inserted into each tile) cannot include a plurality of bits, while at the same time exactly one bit is inserted into each tile. Appropriate correction is required.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 7 recites, “The method of claim 4, wherein the specific video frame is a included in a pre-encoded video stream…” and continues to describe a process for decoding and processing a pre-encoded video stream. The parent claims of claim 7 (claims 1, 3 and 4), describe a process of encoding and watermarking a video stream. These parent claims don’t accommodate for the ‘specific video frame’ to be included in a ‘pre-encoded video stream.’ This language conflicts with the parent claims in which the video frames are encoded via a tile-based encoding process. For example claim 4 teaches the process of encoding the specific video frame. This is inconsistent with the language in claim 7 that the specific video frame is pre-encoded.
For the purposes of prior art rejection, Examiner is interpreting the claim such that the processing is performed on a video frame that is a pre-encoded video stream.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-7, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US PGPub 2018/0357742) in view of Alattar (US PGPub 2003/0185417), Misra (“An Overview of Tiles in HEVC”) and Rhoads (US PGPub 2003/0053653).
Regarding claim 1, Henry teaches a watermark embedding method in a watermark embedding apparatus (Henry teaches a watermarking technique for digital images, ¶ 0110), comprising: 
inputting a video frame; (Fig. 2 and ¶ 0114 teaches inputting the current image group GC, a sequence of images/frames of a video)
generating at least two tiles by spatially dividing the video frame; (¶ 0118, “In connection with FIG. 3B, there is shown a second example of partitioning images of the current group of images, into tiles,” as per the HEVC video coding specification.)
and embedding watermark information to the tiles. (¶ 0119, “the watermarking area ZT is the tile T14. This tile can be the subject of an independent encoding and the construction of a specific bitstream.”)
Henry does not expressly disclose embedding the watermark information into at least two tiles.
In the field of video watermarking Alattar teaches embedding the watermark information into each of the at least two tiles by inserting different watermark information of a predetermined amount of watermark information into each of the at least two tiles, 
wherein the predetermined amount of watermark information includes a plurality of bits of watermark information, (See examples of watermark payload information that contain a plurality of bits at ¶ 0076-0086 and Tables 1 and 2.)
It would have been obvious to one of ordinary skill in the art to have combined Henry’s video watermarking with Alattar’s video watermarking (which explicitly embeds watermarking into at least two image tiles). Henry teaches spatially embedding watermarks into the tiles used in HEVC video coding. ¶ 0153 teaches that the technique could be used to define several distinct watermark areas in the images. Alattar teaches inserting watermarks in a tiled manner in a video watermarking system. The combination constitutes the repeatable and predictable result of simply applying Alattar’s teaching of inserting watermarks into multiple frame tiles. In view of the 
In the field of video compression Misra teaches that the number of the at least two tiles in the video frame corresponds to an amount of information of the video frame (Pg. 972, right column, ¶ 2, teaches that the total number of tiles within a frame is based on the amount of information of the video frame (the resolution level of the bitstream). “These bounds are specified in Table A-1 of the HEVC standard and monotonically increase with increasing level.”)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s tile-based compression system with Misra’s tile-based compression system (which explicitly teaches that the number of tiles corresponds to an amount of information of the video frame). The combination constitutes the repeatable and predictable result of simply applying Misra’s teachings relating to how HEVC tile processing is designed. HEVC compression is the scheme into which Henry integrates its watermark technique. In view of the relevant teachings here, this cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
In the field of video watermarking Rhoads teaches that the different watermark information inserted into each of the at least two tiles includes exactly one bit of the plurality of bits, the exactly one bit being inserted into each of the at least two tiles such 
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s tile-based video watermarking system with Rhoads’ tile-based video watermarking system (which explicitly teaches using a one bit watermark). Henry teaches spatially embedding watermarks into the tiles used in HEVC video coding. Alattar teaches inserting watermarks in a tiled manner in a video watermarking system, using an example of multiple bit watermarks. The combination constitutes the repeatable and predictable result of simply applying Rhoads’ teachings of using a one bit watermark in the same context of tile-based video watermarking. Simply having the watermark be only one bit of data cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 3, the above combination teaches the method of claim 1, wherein each of the at least two tiles is encoded independently and does not form a reference relationship with the other tile. (Henry, ¶ 0135 teaches “a property of a slice/tile is that it can be decoded independently of other tiles in the current image, 
Regarding claim 4, the above combination teaches the method of claim 3, wherein the inputting a video frame comprises inputting a plurality of video frames continuously over time, wherein the plurality of video frames includes at least a portion that is divided into at least two tiles, and wherein each tile divided from a specific video frame of the plurality of video frames belongs to one of a first tile group and a second tile group. (Henry, ¶ 0136 describes a tiling technique of the HEVC video coding specification in which a group of frames is divided into tiles and tiles in one frame are connected only to other tiles in the same spatial position in another frame (their group of tiles). There are 12 tile groups in the example in Fig. 3B.)
Regarding claim 5, the above combination teaches the method of claim 4, wherein a tile belonging to the first tile group in the specific video frame is encoded to form a reference relationship with a tile belonging to the first tile group before or after the specific video frame but not to form a reference relationship with a tile belonging to the second tile group. (As above, Henry, ¶ 0136 describes a tiling technique of the HEVC video coding specification in which a group of frames is divided into tiles and in which tiles in one frame are connected only to other tiles in the same spatial position in another frame (their group of tiles). The motion predictions of the video compression only happen within the individual tile group.)
Regarding claim 7, the above combination teaches the method of claim 4, wherein the specific video frame is included in a pre-encoded video stream, the method further comprising 

extracting a portion of pre-encoding video stream having a reference relationship with one of the first tile group and the second tile group; (Henry, ¶ 0138 teaches that the creation of tile encoding in the HEVC standard is a process of extracting the spatial portion of the image sequence of one tile group having a reference relationship to the spatial portion of other tile groups and removing it from the encoding process, “the prediction of elements or blocks of elements contained in distinct spatial areas of the watermarking area is prohibited, by pixels contained in a region more broadly encompassing the watermarking area. Indeed, it is known in the HEVC standard that when a image is subdivided into tiles, a reduction filtering of discontinuities is applied along the boundaries of the blocks, and therefore in particular along the boundaries of the tiles.” The video frames are subdivided into tile groups, the frame is not included in the tile groups.)
removing a reference relationship of the extracted portion; (See Henry, ¶ 0138, as above.)
re-encoding the extracted portion in a tile-independent manner by removing a reference relationship with tiles of the other of the first tile group and the second tile group. (Alattar ¶ 0109 teaches re-encoding after watermark embedding and see Henry, ¶ 0138, as above.)
Regarding claim 11, the above combination teaches the method of claim 1, wherein the at least two tiles are tiles associated with the HEVC (High Efficiency Video 
Claim 14 is the apparatus claim corresponding to the method of claim 1. Henry, ¶ 0239 teaches an apparatus and ¶ 0090 teaches a processor. Remaining limitations are rejected similarly, see detailed analysis above. 
Regarding claim 6, the above combination teaches the method of claim 4, wherein a video stream associated with a tile belonging to the first tile group and a video stream associated with a tile belonging to the second tile group are processed in parallel. (Henry, ¶ 0135 teaches “a property of a slice/tile is that it can be decoded independently of other tiles in the current image, because the encoding of a tile does not introduce dependence with pixels of other tiles of the current image.”)
wherein said tile groups are processed in parallel by using different processors. (Misra Pg. 971, left column, ¶ 3, “separate tiles may be encoded on different processors with little inter-processor communication”)
Regarding claim 12, the above combination teaches the method of claim 1, wherein the generating the at least two tiles by spatially dividing the video frame includes determining a tile size and a tile structure by estimating at least one of complexity and decoding time for each tile. (Misra, pg. 973, right column, ¶ 2 teaches determining tile size and structure via tile boundary determination via tile decoding time and complexity.)
Regarding claim 13, the above combination teaches the method of claim 12, wherein the at least two tiles are generated by performing spatial division in a direction of allocating an equal amount of task for processors corresponding to the respective 
Claim 15 is the apparatus claim corresponding to the method of claim 6. Henry, ¶ 0239 teaches an apparatus and ¶ 0255 teaches the processor controlling the system. Remaining limitations are rejected similarly, see detailed analysis above. 

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US PGPub 2018/0357742) in view of Alattar (US PGPub 2003/0185417), Misra (“An Overview of Tiles in HEVC”), Rhoads (US PGPub 2003/0053653) and Raveendran (US PGPub 2009/0323809).
Regarding claim 8, the above combination teaches the method of claim 1, but not the remaining limitations.
In the field of video compression Raveendran teaches that a scene cut frame which does not reference a previous video frame is not divided into tiles but is referenced commonly by different tiles of a video frame referencing the scene cut frame. (Raveendran teaches different tile processing depending on whether the encoder processes a frame as an I-frame (intra-coded frame or scene cut frame that is different from prior frames such that the encoder cannot reference the I-frame to them), or a P-frame/B-frame (non-scene cut frames). In particular I-frames are not divided into tiles/fragments while P-frames/B-frames (which reference I-frames) are. See ¶ 0097 and 0083.)
.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US PGPub 2018/0357742) in view of Alattar (US PGPub 2003/0185417), Misra (“An Overview of Tiles in HEVC”), Rhoads (US PGPub 2003/0053653) and Adsumilli (UG PGPub 2016/0210717).
Regarding claim 9, the above combination teaches the method of claim 1, but not the remaining limitations.
In the field of video watermarking Adsumilli teaches that when the video frame is a B frame, watermark information composed of a smaller number of bits than a reference value is embedded while, when the video frame is an I frame, watermark information composed of a larger number of bits than a reference value is embedded. (Adsumilli ¶ 0062 teaches embedding watermarks in I-frames and B-frames and teaches that when watermarks are embedded in I-frames, they can contain a larger 
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s video watermark system with Adsumilli’s video watermark system (which explicitly teaches that watermarks can contain more data when they are stored in I-frame types). The combination constitutes the repeatable and predictable result of simply applying Adsumilli’s teachings relating to how video compression techniques can be used to store watermarks with larger data, depending on the compression frame type. In view of the relevant teachings here, this cannot be considered a non-obvious improvement over the prior art. Adsumilli does not explicitly mention that the data stored is larger or smaller than a reference value, depending on frame type. Examiner notes that the concept of simply having a larger watermark be larger than a reference value and a smaller watermark be smaller would have been obvious to incorporate with predictable result and without undue experimentation. Official Notice is applied here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 10, the above combination teaches the method of claim 1, wherein, when the amount of information of the video frame is less than a first reference value, watermark information composed of a smaller number of bits than a second reference value is embedded while, when the amount of information of the video frame is larger than the first reference value, watermark information composed of a larger number of bits than the second reference value is embedded. (See rejection of claim in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661